Citation Nr: 0031880	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active service from November 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 1989, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  This was the 
last final decision regarding such issue.  38 U.S.C.A. § 7105 
(West 1991).  

The veteran's claim was initially before the Board in October 
1999, at which time it was remanded for additional 
development.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 1999.  The Board member who conducted 
such hearing is no longer working at the Board.  In September 
2000, a letter was written to the veteran, informing him that 
he had the right to an additional hearing before another 
Board member.  The letter stated that if no response was 
received from the veteran within 30 days from the date of the 
letter, it would be assumed that the veteran did not want an 
additional hearing.  No response was received from the 
veteran.  


FINDING OF FACT

Evidence submitted subsequent to the February 1989 RO denial 
of service connection for hearing loss bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for bilateral hearing loss.  


CONCLUSION OF LAW

Evidence submitted since the February 1989 RO decision, which 
denied the veteran's claim of service connection for hearing 
loss is new and material and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's separation qualification record indicated that 
he was a military policeman and served with a military police 
company in the Aleutian Islands and in the Netherlands West 
Indies.  

In the veteran's January 1986 claim, he asserted a claim for 
bilateral hearing loss.  

A VA examination from January 1986 noted that in the 
veteran's right ear, there was mild sensorineural hearing 
loss through 2 kilohertz and moderate sensorineural hearing 
loss above 2 kilohertz, and that in the left ear, there was 
profound sensorineural hearing loss, and impaired speech 
discrimination.

In a statement dated January 1987, the veterans' wife 
asserted that when the veteran went into the Army, he went 
through basic training which entailed gunfire and an 
infiltration course which added to his loss of hearing.  

In a statement dated January 1987, the veteran's in-laws 
asserted that the veteran's hearing had gotten worse over the 
years.  

In January 1987, the RO attempted to obtain the veteran's 
service medical records.  However, the National Personnel 
Records Center (NPRC) wrote that there were no medical 
records on file due to fire related service.

In February 1989, the RO determined that they could not grant 
the veteran's claim for disability benefits.  Evidence 
submitted subsequent to the February 1989 decision is 
summarized below:

In a statement dated October 1997, the veteran asserted that 
he was treated at the Ft. Custer base hospital in 1943.  It 
was noted that he had a long history of treatment at the VA 
Medical Center in Wilmont and at the DuPont Nemour clinic.  
It was noted that a service injury, as well as the chronic 
nature and continuing symptomatology were of record, and that 
the only missing ingredient was the service medical records.  

The veteran submitted a completed Form 13055 in July 1998.  
He asserted that he was treated for hearing loss in 1943 at 
Ft. Custer, Michigan; at Camp Chenango in Pennsylvania from 
1943 to 1944 at the Camp Medical Facility; in 1944 at Attu-
Aleutian Islands at the Medical Facility Area; and from 1944 
to 1945 in Curacao at the Army Medical Facility.  

In August 1998, the RO requested that the NPRC furnish all 
available service medical records or surgeon general's office 
records.  The RO attached the veteran's July 1998 statement.  

In the veteran's August 1998 Notice of Disagreement, the 
veteran contended that he was initially turned down for 
service because of his hearing loss, and then later accepted 
for "limited" duty.  The veteran contended that his hearing 
loss was aggravated by military service.  

In October 1998, the NPRC reported a negative search for 
surgeon general office records, and that in order to search 
alternate records source, a more approximate date of season 
(month or season) was needed as was the complete organization 
assigned to at the time of treatment.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 1999, a transcript of which has been 
associated with the claims folder.  The veteran asserted that 
he was initially turned down for service on two occasions, 
and then was accepted for limited service.  He asserted that 
his hearing got worse in service, and that he went to sick 
call.  He asserted that during basic training, he went 
through an infiltration course and the rifle range.  He 
stated that he went to the VA in the 1980s and was given 
hearing aids.  He testified that between 1946 and the 1980s, 
he did not seek treatment for his hearing.  

The veteran's wife testified that she knew the veteran before 
he went into service.  The veteran stated that they were 
married in 1941.  She stated that he had a hearing problem 
with his left ear.  The veteran testified that he did see a 
doctor for his hearing loss prior to service.  


Analysis

As noted above, in February 1989, the RO determined that it 
could not grant the veteran's claim for disability benefits.  
Under applicable laws and VA regulations, this decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  In February 1989, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  Since that time, the veteran has alleged that he had 
difficulty hearing before service, and that he was treated at 
sick call during service for his hearing loss.  This 
information provided by the veteran is new in that it is not 
merely cumulative of other evidence of record. 

The veteran's statements are also material to his claim.  
Justus, Hodge, supra.  Although there still is no 
documentation that the veteran did suffer hearing loss in 
service, and no medical nexus between current hearing loss 
and service, such evidence is not necessary in determining 
whether new and material evidence has been submitted.  These 
are questions to be addressed in determining whether the 
veteran has submitted a well-grounded claim.  The veteran's 
statements, either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

Accordingly, the claim of service connection for bilateral 
hearing loss is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss.  The Board must now 
provide the appellant an opportunity to present evidence as 
to whether the claim is well grounded before the original 
trier of fact, and pursuant to his right under 38 U.S.C.A. § 
5103(a) (West 1991) the appellant must be informed what 
evidence was missing from his claim, and be provided the 
opportunity to supply such evidence.  See Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).

Consequently, pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the RO should specifically advise the veteran that in 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of any bilateral hearing loss.  For reasons 
discussed below, further development is needed before a 
determination is made regarding whether the veteran's claim 
of service connection for bilateral hearing loss is well-
grounded.  

In January 1987, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were not 
on file.  The NPRC noted "Fire related service."  
Thereafter, in July 1998, the veteran submitted a completed 
Form 13055, on which he asserted that he was treated for 
hearing loss during service in 1943 at Ft. Custer, Michigan; 
at Camp Chenango in Pennsylvania from 1943 to 1944 at the 
Camp Medical Facility; in 1944 at Attu-Aleutian Islands at 
the Medical Facility Area; and from 1944 to 1945 in Curacao 
at the Army Medical Facility.  

In August 1998, the RO submitted the veteran's Form 13055 to 
the NPRC and requested that they furnish all available 
service medical records or surgeon general's office records.  
In October 1998, the NPRC reported a negative search for 
surgeon general office records, and asserted that in order to 
search alternate records sources, a more approximate date of 
season (month or season) was needed as was the complete 
organization assigned to at the time of treatment.  

The RO notified the veteran of the NPRC's response in its 
February 1999 Supplemental Statement of the Case.  However, 
in light of the need to remand the veteran's claim pursuant 
to Winters, the RO should again contact the veteran and 
request that he submit a more approximate date of season 
(month or season) regarding treatment for hearing loss in 
service, as well as information regarding which organization 
the veteran was assigned to at the time of treatment.  If the 
veteran responds, the RO should request that the NPRC furnish 
all available surgeon general's office records.  

If the veteran responds, the RO should also obtain the 
veteran's service personnel records from the NPRC.  
Specifically, the RO should also obtain a copy of the 
veteran's Official Military Performance File (OMPF), to 
include morning reports and sick call records for the 
applicable period in order to see if any notation was made 
about the veteran's reporting to sick call.  All responses 
from the NPRC should be documented in the claims file.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should write to the veteran 
and inform him that in order for the NPRC 
to search for alternate records, the 
veteran must provide the month or season 
in which he received treatment during 
service, as well as the complete 
organization to which he was assigned 
when he received treatment.  

3.  If the veteran responds to the RO's 
request pursuant to paragraph two, the RO 
should contact the NPRC and obtain any 
surgeon general's office records for the 
periods in question.  If the veteran 
responds to the RO's request pursuant to 
paragraph two, the RO should also obtain 
the veteran's service personnel records 
from the NPRC.  In particular, the RO 
should obtain a copy of the veteran's 
Official Military Performance File 
(OMPF), to include morning reports and 
sick call records for the periods in 
which the veteran alleges he received 
treatment for his hearing loss.  All 
responses from the NPRC should be 
documented in the claims file.  

4.  The RO should advise the appellant of 
the requirements necessary to submit a 
well-grounded claim, and should advise 
him of his interest in submitting 
evidence necessary to well ground his 
claim.  

5.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim.  If the RO determines that the 
veteran has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of any 
current bilateral hearing loss.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for bilateral hearing 
loss.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for bilateral hearing loss 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


